ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14r-364, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20 — 14(a) (4), THOMAS J. TARIGO of WALNUT, CALIFORNIA, who was admitted to the bar of this State in 2001, should be admonished based on discipline imposed by the United States Court of Appeals for the Ninth Circuit for conduct that in New Jersey violates RPC 1.1(a) (gross neglect) and RPC 3.1 (filing frivolous pleadings);
And good cause appearing;
It is ORDERED that THOMAS J. TARIGO is hereby admonished; and it is further
*243ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.